        Case 1:19-cv-10800-DJC Document 161 Filed 08/28/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 NUVASIVE, INC.,
     Plaintiff,
                                                     Civil Action No. 1:19-cv-10800-DJC
     v.
 TIMOTHY DAY,
     Defendant.


                DEFENDANT TIMOTHY DAY’S MOTION TO COMPEL

       COMES NOW, Timothy Day, Defendant in the above-styled action and files Timothy

Day’s Motion to Compel Depositions and shows this Court as follows:

       1. Plaintiff filed its Complaint on April 22, 2019 asserting claims for breach of contract,

          tortious interference with sales agreement, and seeking injunctive relief. (Doc. 1 and

          Doc. 80.)

       2. Following the initial joint discovery conference, discovery was set to expire on

          December 31, 2019. (Doc. 43.)

       3. On December 16, 2019, the parties filed a joint motion to extend discovery (Doc. 88)

          and on December 20, 2019, this Court granted said request and extended discovery

          through March 30, 2020. (Doc. 91.)

       4. On March 20, 2020, the parties filed a joint motion to extend discovery and all

          deadlines given the impact of the national health crisis created by Covid-19. (Doc. 112).

          On March 23, 2020, this Court denied the request without prejudice and continued the

          discovery deadline through April 23, 2020. (Doc. 113.)




                                                1
 Case 1:19-cv-10800-DJC Document 161 Filed 08/28/20 Page 2 of 5



5. On April 22, 2020, the parties filed an updated joint motion to extend discovery

   outlining the remaining discovery and accommodations undertaken in light of the

   national health crisis. (Doc. 121.)

6. On April 24, 2020, this Court extended the discovery deadline and extended the

   discovery deadline to July 23, 2020. (Doc. 123.)

7. The parties were able to conduct most of the desired discovery. However, despite

   Defendant’s best efforts, Defendant has not been able to conduct the depositions of: (1)

   Jeff Sullivan; (2) John English; and (3) Rule 30(b)(6) deposition of NuVasive, Inc.’s

   representative.

8. Jeff Sullivan’s deposition was first set for November 22, 2019 but was reset by

   agreement of counsel. See Deposition Notice and related correspondence attached

   hereto as Exhibit “1”.

9. After repeated requests for deposition dates by counsel for Defendant, Jeff Sullivan’s

   deposition was rescheduled for March 17, 2020. See Deposition Notice and related

   correspondence attached hereto as Exhibit “2”.

10. The March 17, 2020 deposition of Jeff Sullivan was cancelled, and despite repeated

   requests, counsel for NuVasive, Inc. did not provide any optional dates for resetting it.

11. Similarly, despite numerous emails requesting dates for the deposition of John English,

   he was not made available until June 25, 2020. See Deposition Notice and related

   correspondence attached hereto as Exhibit “3”. This deposition did not go forward.

12. Likewise, after repeated requests for dates, the Rule 30(b)(6) deposition of NuVasive,

   Inc.’s representative was set for June 25, 2020. See Deposition Notice and related




                                         2
         Case 1:19-cv-10800-DJC Document 161 Filed 08/28/20 Page 3 of 5



           correspondence attached hereto as Exhibit “4”. Counsel for Plaintiff objected to the

           deposition topics and did not consent to alternate dates.

       13. Despite repeated requests for alternate deposition dates for Jeff Sullivan, John English,

           and Plaintiff’s Rule 30(b)(6) representative, Plaintiff refused unless Defendant was

           made available for a second individual deposition that had never been previously

           discussed or noticed.

       14. Defendant served deposition notices for Jeff Sullivan, John English, and Plaintiff’s

           Rule 30(b)(6) representative for July 29, 2020. See Deposition Notices attached hereto

           as Exhibit “5”. These depositions did not go forward.

       15. Counsel for Defendant made a good faith effort to resolve this discovery dispute with

           counsel for Plaintiff, however, the parties are at an impasse. See Correspondence

           attached hereto as Exhibit “6”.

       WHEREFORE, Defendant respectfully requests that this Court issue an order compelling

Plaintiff to make Jeff Sullivan, John English, and Plaintiff’s Rule 30(b)(6) representatives available

for depositions within thirty days of this Court’s order.

           CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2) AND 37.1

       Pursuant to Local Rules 7.1(a)(2) and 37.1, undersigned certifies that they have conferred

in good faith with counsel for Plaintiff regarding the issues presented herein and that those efforts

were unsuccessful.




                                                  3
 Case 1:19-cv-10800-DJC Document 161 Filed 08/28/20 Page 4 of 5



Dated this August 28, 2020.

                              Respectfully submitted,
                              TIMOTHY DAY
                              By his attorneys,

                              /s/ Steven D. Weatherhead
                              Steven D. Weatherhead, BBO # 637601
                              Marathas Barrow Weatherhead Lent LLP
                              One Financial Center, 15th Floor
                              Boston, Massachusetts 02111
                              (617) 830-5458
                              sweatherhead@marbarlaw.com


                              /s/ Bryan E. Busch
                              Bryan E. Busch, Admitted Pro Hac Vice
                              Busch Slipakoff Mills & Slomka, LLC
                              2859 Paces Ferry Road SE, Suite 1700
                              Atlanta, Georgia 30339
                              Phone: 404-800-4062
                              bb@bsms.law




                                 4
         Case 1:19-cv-10800-DJC Document 161 Filed 08/28/20 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I, Bryan E. Busch, hereby certify that this document, filed through the ECF system will be

sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) and paper copies will be sent to those indicated as non-registered participants on August

28, 2020.


                                                /s/ Bryan E. Busch




                                                5
